Citation Nr: 1521285	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veterans Benefit Management System (VBMS) electronic claims file contains a January 2015 brief, and the Virtual VA file contains records that are either duplicative of the documents in the paper claims file or are not relevant to the issues on appeal.  

The issues of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disorder did not manifest during active service and was not otherwise related thereto.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in August 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Board notes that the Veteran indicated that he underwent right knee surgery at the South Seminal Hospital in 1980 to 1981.  See July 2009 Authorization and Consent Form.  Records from the hospital were requested; however, in August 2009, a negative response was received.  The Veteran also indicated in his July 2009 claim for benefits that he sought treatment for his knee while at Fort Benning.  Although there are no service treatment records referable to the Veteran's knee of record, the Board finds that all available service treatment records have been obtained and associated with the record as there are records from Fort Benning associated with the claims file during the relevant time period.  The Veteran also has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran has not been afforded a VA examination as to the etiology of his claimed right knee disorder.  Such an examination was not, however, required pursuant to VA's duty to assist because, for the reasons stated below, there is no competent evidence of a current right knee disorder.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a right knee disorder.  

The Veteran's service treatment records show that, at induction in July 1966, his lower extremities were normal on clinical examination, and he denied having arthritis or a trick or locked knee.  There were no records that documented any complaints of or treatments for a right knee disorder or injury.  At separation in April 1969, the Veteran's lower extremities were normal on clinical examination, and he denied having arthritis or a trick or locked knee.  

The Veteran's post-service treatment records contained a prior surgical history of a right knee cyst.  See, March 2009 private treatment record.  The Veteran also indicated that he had surgery on his right knee in 1980 at the South Seminal Hospital.  See, July 2009 Authorization and Consent Form.  As noted above, the surgical records were requested; however, in August 2009, the hospital submitted a negative response and reported that there was no medical information for the Veteran at the facility.  

The remaining post-service treatment records contained no references to a chronic right knee disorder nor any symptoms related to the Veteran's right knee.  The only treatment records related to the lower extremities pertained to radicular bilateral leg pain.  See, June 2009 private treatment record.  Moreover, a July 2009 private treatment record documented that the Veteran had normal gait and full, painless range of motion for all major muscle groups and joints.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a right knee disorder.  The records show that the Veteran's right knee was normal on separation and that he had no complaints related to his right knee during service.  The Board has considered the Veteran's contention in the July 2009 claim that he sought treatment for his right knee in August 1966 at Fort Benning; however, the service treatment records show that the Veteran was treated for a swollen left foot and ankle at Fort Benning in August 1966, but there was no mention nor notation relating to the Veteran's right knee at that time or in the service treatment records as a whole.  The Board also notes that the Veteran did not provide any details pertaining to what happened to his right knee during service.  Specifically, the Veteran did not provide any statements relating to the alleged event or injury.  

Even assuming that there was an event or incident during service related to the Veteran's right knee, there is no competent evidence that the Veteran currently has a right knee disorder and one that was related to service.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, although the Veteran's treatment records noted that the Veteran had a prior surgery related to a cyst in his right knee, the treatment records did not contain any evidence or suggestion of a current right knee disorder.  The Board has acknowledged that the Veteran indicated that he had a right knee disorder in his claim for benefits and the Board finds that the Veteran is competent to report that which he experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran must prove the existence of a disability, and here, the Veteran provided insufficient evidence, either lay or medical, to prove the existence of a right knee disability in so far as he did not even specify the type of disorder or symptomatology associated with his right knee for which he seeks service connection.  Sanchez-Benitez, 259 F. 3d at 1356.  Therefore, the Board finds that the Veteran's generalized lay statement that he has a right knee condition without providing any additional details related to the disorder or symptoms is not competent evidence of a current disability.  See generally, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n. 4 (Fed. Cir. 2007); 

As to whether a VA examination was warranted to determine the nature and likely etiology of the claimed right knee disorder, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  As indicated above, there is no competent evidence of a current disability.  Therefore, a VA examination is not warranted under the applicable precedents.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.


ORDER

Service connection for a right knee disorder is denied.  


REMAND

The Veteran was afforded a VA examination in February 2010 in connection with his current claims for service connection for bilateral hearing loss and service connection for tinnitus.  The examiner stated that the Veteran's bilateral hearing loss and tinnitus were not related to service because the induction and separation audiograms indicated normal hearing and there were no complaints of tinnitus found in the service treatment records.  The examiner explained that there was no scientific basis for the existence of delayed-onset hearing loss.  For the following reasons, the Board finds that a clarifying opinion is necessary.  

Initially, the Veteran meets the requirement for a right ear hearing loss disability at induction in July 1966.  See 38 C.F.R. § 3.385.  Accordingly, the Board finds that a right ear hearing loss disability is noted on entry and the presumption of soundness does not attach.  Consequently, the Board finds that an addendum opinion is necessary to determine whether the Veteran's preexisting right ear hearing loss was aggravated by service.  

Additionally, the rationale provided for the examiner's opinion was that the Veteran had normal hearing at separation in April 1969; however, the Veteran's separation examination revealed abnormal hearing in his left ear.  Specifically, the Veteran's audiogram documented a threshold of 25 decibels at 4000 Hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting thresholds higher than 20 decibels indicate some degree of hearing loss).  

The examiner also did not address the Veteran's lay statements that he experienced ringing in his ears since separation.  

The Board further notes that, although the examiner reported that the Veteran did not have hearing loss that was disabling in his right ear, on examination, the Veteran's auditory thresholds in both ears met the requirements for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Therefore, the Board finds an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to the February 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the July 1966 induction examination, the February 1969 service treatment record that documented a complaint of pressure in the Veteran's right ear, the April 1969 separation examination that documented abnormal hearing, the February 2010 VA opinion, and the Veteran's private medical records.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards to facilitate data comparison.  The examiner should assume ASA units were used prior to October 31, 1967 and ISO (ANSI) units were used starting on that date.  

The Veteran has claimed that he had noise exposure in service, to include in gunfire, artillery, explosives and mortar noise in Vietnam.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether there was an increase in severity of the Veteran's preexisting right ear hearing loss during service.  If the evidence reflects an increase in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In so doing, the examiner should consider the Veteran's military occupational specialty and assertions of loud and hazardous noise exposure during service.    

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

It is noted that the April 1969 separation audiogram revealed a threshold of 25 decibels at 4000 Hertz in the left ear and that thresholds higher than 20 decibels indicate some degree of hearing loss.  The examiner is asked to consider this additional information and its medical significance, if any, in providing the clarifying opinion.

In addition, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


